UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7456


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES R. NIBLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:02-cr-00568-GBL-1)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Niblock, Appellant Pro Se.       Neil H. MacBride,      United
States Attorney, Dana James Boente, Assistant United          States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James R. Niblock appeals the district court’s order

denying his motion to dismiss the indictment to which he pled

guilty   in    2003.    The   district     court   denied   relief   for   the

reasons stated in its prior orders denying Niblock’s numerous

prior    challenges    to   his   conviction   and   sentence.       We    have

reviewed the record in this case and have determined that the

district court properly denied Niblock’s motion to dismiss the

indictment.     We therefore affirm the district court’s order.             We

dispense      with   oral   argument   because     the   facts   and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2